DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nousiainen et al. (USPN 2016/0081567-cited by the applicant).
Regarding claim 1, Nousiainen et al. discloses biological information measurement device comprising: a first light emitting portion that emits first light ([0095]); a second light emitting portion that emits second light ([0095]); a light receiving portion that receives the first light reflected by an epidermis of a skin, a dermis of the skin, and a subcutaneous layer, and the second light reflected by the epidermis and dermis of the skin ([0096]); and a processing unit that calculates biological information by removing noise from a first detection signal output based on the first light received by the light receiving portion, using a second detection signal output based on the second light received by the light receiving portion ([0097], [0121]).
Regarding claim 2, Nousiainen et al. discloses the first light emitting portion and the second light emitting portion are disposed at positions where a path of the second light in a body of a user is included in a path of the first light in the body of the user (figure 1).
Regarding claims 3, 11, Nousiainen et al. discloses a wavelength of the first light is 500 nm or more and less than 600 nm, and a wavelength of the second light is 600 nm or more ([0021]).
Regarding claim 4, Nousiainen et al. discloses a wavelength of the first light is 500 nm or more and less than 600 nm, and a wavelength of the second light is 600 nm or more ([0021]).
Regarding claim 5, Nousiainen et al. discloses a distance between the second light emitting portion and the light receiving portion is less than 2.0 mm ([0033]).
Regarding claim 6, Nousiainen et al. discloses a distance between the second light emitting portion and the light receiving portion is less than 2.0 mm ([0033]).
Regarding claim 7, Nousiainen et al. discloses a distance between the second light emitting portion and the light receiving portion is less than 2.0 mm ([0033]).
Regarding claim 8, Nousiainen et al. discloses biological information measurement device comprising: a first light emitting portion that emits first light (0095); a second light emitting portion that emits second light (0095); a light receiving portion that receives light from the first light emitting portion and the second light emitting portion and outputs a first detection signal and a second detection signal (0096); and a processing unit that determines biological information based on the first detection signal and the second detection signal, wherein a distance between the second light emitting portion and the light receiving portion is less than 2.0 mm (0033).
Regarding claim 9, Nousiainen et al. discloses the distance between the second light emitting portion and the light receiving portion is a distance between a light emission center of the second light emitting portion and a light reception center of the light receiving portion (figure 1).
Regarding claim 10, Nousiainen et al. discloses the light emission center of the second light emitting portion is a center of the second light emitting portion in
a plan view, and the light reception center of the light receiving portion is a center of a light receiving surface of the light receiving portion in a plan view (figure 1).
Regarding claim 12, Nousiainen et al. discloses a distance between the first light emitting portion and the light receiving portion in a direction from the first light emitting portion toward the light receiving portion is equal to or greater than a distance between the second light emitting portion and the light receiving portion in a direction from the second light emitting portion toward the light receiving portion (figure 1).
Regarding claim 13, Nousiainen et al. discloses a distance between the second light emitting portion and the light receiving portion in a direction from the second light
emitting portion toward the light receiving portion is 0.5 mm or more and less than 2.0 mm ([0033]-[0035]).
Regarding claim 14, Nousiainen et al. discloses in the light receiving portion, a region having a distance of less than 2.0 mm to the second light emitting portion is larger than a region having a distance of 2.0 mm or more to the second light emitting portion ([0033]-[0035]).
Regarding claim 15, Nousiainen et al. discloses the second light emitting portion is disposed between the first light emitting portion and the light receiving portion (figure 1).
Regarding claim 16, Nousiainen et al. discloses the second light emitting portion includes a plurality of second light emitting element groups, and the light receiving portion is provided between the plurality of second light emitting element groups, and the first light emitting portion includes a plurality of first light emitting element groups, and the plurality of second light emitting element groups and the light receiving portion are provided between the first light emitting element groups (figure 1, [0095]).
Regarding claim 17, Nousiainen et al. discloses the light receiving portion is positioned between the first light emitting portion and the second light emitting portion (figure 1, [0095]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791